In this proceeding the petitioner seeks to obtain a writ of mandate requiring the board of supervisors of the county of San Bernardino to issue to him a license to carry on the business of a retail liquor establishment in the town of Daggett, Daggett voting precinct, in that county.
Ordinance No 110 of the county of San Bernardino is an ordinance regulating and providing for the licensing of various kinds of business. It is provided that before a license *Page 596 
may issue for carrying on the business of a retail liquor establishment, as defined in the ordinance, an application shall be filed with the clerk of the board of supervisors. It is required that after the publication of certain notices the board of supervisors "shall thereupon proceed to hear any testimony offered, either in support of or against such application for license, and may refuse to allow a license to issue thereunder if, on such hearing, it shall appear to the satisfaction of the board, . . . that in the judgment of said board it would not be for the welfare of the people residing in said precinct or of the county to have the business mentioned in said application carried on in such precinct, . . . or that there is any other sufficient reason for such refusal, whether shown by protest on file, location of business or otherwise."
"No application for either a wholesale or retail liquor license shall be granted, unless the application shows that, at the last general election at which the question of granting retail and wholesale liquor licenses was submitted to the vote of the people in the county of San Bernardino, a majority of the votes cast upon the question in the voting precinct in which the business is to be carried on, was in favor of the granting of retail and wholesale liquor license."
This case is submitted for decision upon a general demurrer to the petition, with the understanding that, after ruling upon the demurrer, the court shall proceed to a judgment on the merits by either granting or refusing the peremptory writ demanded by the petition. The petition shows that the petitioner duly presented his application to the clerk of the board of supervisors and the required notices were given. The matter came regularly before the board of supervisors and a hearing was had as hereinafter stated. At the last general election preceding the filing of said application a majority of the votes cast in Daggett voting precinct upon the question of granting retail and wholesale liquor licenses was in favor of the granting thereof. At the hearing of petitioner's application before the board no evidence whatever was offered against said application for the license; nevertheless, the board of supervisors rejected the application and still refuse to grant the same. In taking such action the board of supervisors took no exception whatever to the form, substance, or sufficiency of the application, or to the personal character or standing in the community of the petitioner. Petitioner was a fit and proper *Page 597 
person to be granted a license for the purpose of carrying on the business of a retail liquor establishment. These being the facts, the petitioner alleges that the action of the board was purely arbitrary and entirely without cause and was not in the exercise of any right conferred on the board by ordinance, and was without lawful right or authority. A stipulation has been filed that a certain copy of portions of the minutes of the board of supervisors pertinent to the issues raised herein may be considered as a part of petitioner's petition. These minutes show that when the application was taken up for hearing and consideration no testimony was offered against the issuance of the license. Al McRae, the applicant, was duly sworn and examined, "and gave testimony in favor of the issuance of said license in accordance with the terms of said application." No further testimony was given, and thereupon the board denied the application "upon the ground that in the judgment of this board it would not be for the welfare of the people residing within said Daggett voting precinct or of the county to have the business mentioned in said application, to wit the business of a retail liquor establishment, carried on in said Daggett voting precinct."
That there is a difference between the legal obligation to issue licenses (where such licenses are provided for as a condition to carrying on business) for the carrying on of ordinary commercial occupations and the obligation to issue such licenses for the business here in question, is not to be denied. There is no inherent right in a citizen to sell intoxicating liquors. "It is only a calling not in any way injurious to the community which every one has a right to pursue. That the legislative power may prohibit a traffic by retail of intoxicating liquors is conceded. If the governing power can prohibit a thing altogether, it may impose such conditions upon its existence as it pleases, even arbitrary ones. The constitutional requirement with reference to uniformity in operation of all laws of a general nature has no application to ordinances enacted in pursuance of a legitimate exercise of the police power, and only when it is manifest that there is an unjust discrimination do courts interfere." (In reKidd, 5 Cal.App. 159, [89 P. 987]; In re Cutting, 17 Cal.App. 604, [120 P. 304].) Under article XI, section 11, of the constitution of California, any county, city, town or township has the right to wholly prohibit the carrying on of this business. (Ex parte *Page 598 Campbell, 74 Cal. 20, [5 Am. St. Rep. 418, 15 P. 318]; Reed
v. Collins, 5 Cal.App. 494, 498, [90 P. 973].) The power to prohibit the business includes the power and right to regulate by the imposition of conditions and restrictions. The determination of the places in the county where such business may or may not be carried on is a legal mode of restriction. These rules or principles being established, it follows that the board of supervisors might legally prohibit the proposed business of petitioner in Daggett precinct, unless by the said ordinance the board has established a local law which prevents it from exercising that authority.
The paragraph above quoted from the ordinance would prevent the granting of a license to petitioner if a majority of the votes cast upon the question in Daggett voting precinct had been against the granting of such licenses. But it does not follow that a vote in favor of granting such licenses has imposed on the board of supervisors any duty to grant the license applied for, or has interfered with the discretion lodged in it by law to regulate and restrict the business within the county and at any and all places within the county. The sole object of the provision for a vote by the people of the precinct was that the people might have an opportunity to effectively protest against and prohibit the business in those precincts where a majority of the voters consider that the maintenance of such business is injurious to them. So far as the people of the locality are concerned, the local option clause of the ordinance gives nothing more than a power of veto against the business.
Turning now to the provisions of the ordinance first above quoted, we find that, notwithstanding the absence of any other objection, the board of supervisors may refuse to allow the license, "if on such hearing it shall appear to the satisfaction of the board, . . . that in the judgment of said board it would not be for the welfare of the people residing in said precinct or of the county to have the business mentioned in said application carried on in such precinct, . . . or that there is any other sufficient reason for such refusal, whether shown by protest on file, location of business, or otherwise." On the record here presented, we are unable to say that the action of the board was without some sufficient reason arising out of the "location of business or otherwise." As before stated, it appears that at the hearing before the board of supervisors the applicant "was duly sworn and examined and gave testimony *Page 599 
in favor of the issuance of said license in accordance with the terms of said application." This does not necessarily mean that all of the facts elicited by his testimony were such facts as necessarily compelled the exercise of the board's discretion in favor of the granting of the license. The geographical location and surroundings of Daggett precinct are matters of which the board may take judicial notice. The examination of the applicant may have included a cross-examination which may have developed facts unfavorable to the granting of the license. Petitioner's allegation that the action of the board in refusing his petition was purely arbitrary and entirely without cause is a statement of his conclusion or opinion and is not to be accepted as a statement of fact, unless the statement of actual facts necessarily supports that conclusion.
Taking the license ordinance and considering it in connection with the section of the constitution to which we have referred, and with the principles of law specially applicable to those kinds of business which are peculiarly subject to police regulation (as is the business of retailing intoxicating liquors), we arrive at the conclusion that the said ordinance was not intended to and does not take away from the board of supervisors its right to refuse to grant a license for such business in any location where, after considering the facts, it is the judgment of the board that the business should not be located in that place.
"The writ of mandamus is not wholly a writ of right, but lies, to a considerable extent, within the sound judicial discretion of the court where the application is made; and no court should allow a writ of mandamus to compel a technical compliance with the letter of the law, where such compliance will violate the spirit of the law." (State v. Commissioners ofPhillips County, 26 Kan. 419; quoted with approval in Wiedwald
v. Dodson, 95 Cal. 450, 454, [30 P. 580].) Under the circumstances here shown, the writ of mandate applied for by the petitioner could not be granted except upon a technical construction in his favor, of the ordinance in question, contrary to the spirit of the law which intends that such matters shall remain within the power of regulation of the county through its authorized officers.
The petition for the writ is denied.
  James, J., and Shaw, J., concurred. *Page 600